                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


CHRISTOPHER A. ANDERSON,

              Plaintiff,                                           OPINION AND ORDER

       v.                                                              14-cv-831-wmc

DR. BUTLER, et al.,

              Defendants.


       In this pro se civil rights lawsuit, plaintiff Christopher A. Anderson is proceeding on

claims that a doctor and several nurses at the Rock County Jail violated his constitutional

and common law rights by refusing to fill prescriptions necessary to treat his mental health

conditions.    Defendants moved for summary judgment on the ground that all of

Anderson’s claims must be dismissed for failure to exhaust jail administrative remedies.

(Dkt. #33.) Since Anderson claimed that jail staff told him that he was not allowed to

file a grievance about his medical care, the court held a Pavey hearing at which the Anderson

appeared pro se and defendants appeared by counsel.1 Following the hearing the court

received additional briefing from the parties. For the reasons that follow, the court will

now grant defendants’ motion and dismiss this lawsuit.




1
  Under Pavey v. Conley, 663 F.3d 899 (7th Cir. 2011), an evidentiary hearing may be necessary to
determine whether prison officials erroneously informed an inmate that an administrative remedy
did not exist or inaccurately described how to pursue that remedy. Id. at 906.

                                               1
                                  UNDISPUTED FACTS

       While he was being held at the Rock County Jail between January 11, 2013, and

February 5, 2013, Anderson claims that defendants failed to refill his prescriptions for

Seroquel and Prazosin, despite informing jail staff that he needed both prescriptions

renewed. As a result, he claims he suffered a “massive panic attack” in early February with

visual hallucinations and suicidal ideation.

       To exhaust administrative remedies at the Rock County Jail, prisoners must follow

the inmate complaint review process set forth in the jail rule book. In particular, the Rock

County Jail Inmate Grievance Procedure requires inmates to submit a written grievance

within 15 days of an alleged violation of their rights by jail staff. (Dkt. #40-1.) If a

grievance concerns medical care, it is forwarded to the on-duty, jail nurse for review. (Dkt.

#40-2.) The nurse may attempt to resolve the issue, or may refer the grievance to the

responsible physician or other authority. If the nurse determines that the grievance is not

valid or is minor in nature, the inmate has 5 days to request review by the responsible

physician. The responsible physician’s decision is final. (Id.)

       Before filing this suit, Anderson filed no grievances regarding defendants’ refusal to

refill prescription medications, nor for that matter, any other medical treatment he received

at the Rock County Jail, although he acknowledged filing other non-medical grievances in

January of 2013.     When the parties initially briefed defendants’ exhaustion defense,

Anderson maintained that multiple staff members told him that medical issues could not

be the subject of a grievance, but that he could not remember the staff members’ names



                                               2
due to the passage of time. Given that Anderson’s excuse for failing to follow the grievance

procedure as to his medical issues concerned disputed issues of fact and credibility, the

court held an evidentiary hearing on August 8, 2017.

       During that hearing, Anderson’s story changed under oath. Anderson conceded

that he could not remember asking about how to submit a medical grievance, nor could he

remember whether staff actually told him that the grievance process was not applicable to

medical-related issues. Acknowledging that his recollection of events is hazy because of

his impaired mental state, Anderson nevertheless insisted that he did ask jail staff about

how he could obtain recourse for a medical-related issue, and staff said they could not help

him.

       In contrast, defendants submitted evidence related to the jail’s rules, and Anderson’s

mental state in January and February of 2013. As to the former, defendants elicited

testimony from Brian Aubrey, a Rock County Jail sergeant familiar with the jail’s grievance

procedures.   Aubrey explained that inmates had access to the grievance procedures

through a kiosk located in each housing unit. The kiosk contained a video monitor with

a touch screen that inmates could use to call up the jail’s grievance process. At least from

the inmate perspective, Aubrey testified that the grievance process was the same for any

type of grievance, including medical grievances, but a verbal complaint to medical staff did

not constitute a proper grievance. The only difference Aubrey could identify was that an

officer responding to a medical grievance would need to work with medical staff to resolve

the grievance. From the perspective of the inmates, however, Aubrey testified that the



                                             3
grievance process would look the same regardless of the subject matter.

       After the hearing, defendants also provided excerpts from the jail’s records detailing

Anderson’s treatment during the relevant time period. Those records indicate Anderson

was seen frequently by correctional officers and nurses during medication distribution in

January and early February 2013.         Rocky County crisis intervention workers saw

Anderson during the same period as well. Once on January 16 and a second time on

January 31, Anderson further submitted a written request to be seen by a mental health

counselor. The records memorializing those visits indicate that Anderson’s care providers

deemed him cognizant and capable of communicating, both verbally and in writing.

       Specifically, on January 16, 2013, Mike Guiselman, a crisis worker, wrote that

Anderson was “[d]oing OK except nightmares are starting to return.” (Rock Cty Jail Record

(dkt. #57-1) at RCJ 234.) On January 17, 2013, Dr. Butler reviewed Anderson’s sleep

logs and noted that it appeared he was getting adequate sleep. On Friday, February 1,

2013, a Rock County crisis intervention provider, Carrie Rudolph, received a phone call

that Anderson was placed on suicide watch after telling staff that he was anxious, having

hallucinations and feeling suicidal. (Rock County Jail Record (dkt. #57-1) at RCJ 122.)

Rudolph also noted that she first met with staff that Friday, who reported that they had

been decreasing or stopping Anderson’s medications, but he was taking hydroxyzine and

dicyclomine for withdrawal from Prozac, Wellbutrin and Neurontin. Rudolph further

noted that staff told her that Anderson reported that he was feeling like cutting or hanging

himself.



                                             4
       The records show Rudolph then met with Anderson.            After she reported that

Anderson was initially laying down and readily came to the door; he reported feeling “so-

so” and having suicidal thoughts, but did not act on them; he denied feeling upset; he

admitted “seeing things” earlier, beginning with a “mist, then a face then a shadow spirit”;

he had not slept well the night before; and he had not received his Seroquel since he ran

out. Rudolph told him that she would look into it. In her contemporary assessment that

day, Rudolph further wrote that Anderson was “calm and cooperative,” but reported feeling

“anxious and was hallucinating.” She also wrote that Anderson presented in an

unremarkable mood, appeared alert, had intact memory, adequate judgment and was “able

to read, able to write, [and able to] understand directions.” (Id. at RCJ 123.) In light of

how he presented that day, Rudolph recommended that Anderson remain on watch, but

would require re-assessment the next day. (Id.)

       The next day, February 2, a Saturday, progress notes included the following:

“Christopher reported he remains suicidal and unable to guarantee his safety. Doesn’t

think he will be safe until after he sees the doctor on Monday. Denied seeing visual

hallucination last night[] [b]ut reports thoughts of cutting and hanging last night. To

remain on watch.” (Id. at RCJ 199.) The Tuesday, February 5, 2013, progress notes

includes a statement attributed to Anderson that: “he needs to be on Rx of Seroquel. He

reports as long as he is [without] Seroquel he will remain suicidal. He states he wants to

cut himself… Cooperative to speak with… Appears to be somewhat lower functioning. Dr.

Butler [is not] in on Monday, will be seen today.” (Id.). Anderson does not dispute the



                                             5
accuracy of that statement.

       Even more telling, defendants submitted evidence that Anderson filed three different

grievances during this same time frame, each related to an incident in which an officer

refused to give him a lunch tray. On January 17, 2013, Anderson submitted a grievance

complaining that Officer Gerber refused to give him a meal tray because he was reading

and missed it during hand out. In response to that grievance, Anderson was told that he

should have gotten up on time to receive his tray, prompting him to file a second grievance.

This time, Anderson complained not only that he missed the tray hand out, but was refused

his tray despite asking politely.   Then, on January 21, 2013, Anderson filed a third

grievance in which he complained that Gerber was disrespectful to him.


                                         OPINION

       Under 42 U.S.C. § 1997e(a), “[n]o action shall be brought with respect to prison

conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

in any jail, prison, or other correctional facility until such administrative remedies as are

available are exhausted.” Generally, to comply with § 1997e(a), a prisoner must “properly

take each step within the administrative process.” Pozo v. McCaughtry, 286 F.3d 1022,

1025 (7th Cir. 2002). This includes following instructions for filing an initial grievance,

Cannon v. Washington, 418 F.3d 714, 718 (7th Cir. 2005), as well as filing all necessary

appeals, Burrell v. Powers, 431 F.3d 282, 284-85 (7th Cir. 2005), “in the place, and at the

time, the [jail’s] administrative rules require.” Pozo, 286 F.3d at 1025. The purpose of

these requirements is to give the jail administrators a fair opportunity to resolve the


                                             6
grievance without litigation. Woodford v. Ngo, 548 U.S. 81, 88-89 (2006).

       If a prisoner fails to exhaust his administrative remedies before filing his lawsuit,

then the court must dismiss the case. Perez v. Wisconsin Dept. of Corr., 182 F.3d 532, 535

(7th Cir. 1999). Because exhaustion is an affirmative defense, however, defendants bear

the burden of establishing that plaintiff failed to exhaust his administrative remedies.

Jones v. Bock, 549 U.S. 199, 216 (2007).

       Inmates are not only informed that the Rock County Jail has grievance procedures,

but as described above, inmates may review the grievance procedures through the jail’s

“kiosk system,” which is available in every housing unit. The kiosk system and grievance

procedures were available for review during the time in which Anderson was held at the

jail, but at least in January, he had taken advantage of that system repeatedly to grieve his

lunch tray dispute.

       Still, prisoners are required to comply only with those grievance procedures that are

“available,” 42 U.S.C. § 1997e(a), and an “administrative remedy is not ‘available,’ and

therefore need not be exhausted, if prison officials erroneously inform an inmate that the

remedy does not exist or inaccurately describe the steps he needs to take to pursue it.”

Pavey, 663 F.3d at 906; see also Ross v. Blake, 136 S. Ct. 1850, 1860 (2016) (grievance

process “unavailable” if “prison administrators thwart inmates from taking advantage of a

grievance process through machination, misrepresentation, or intimidation”) (emphasis

added). At the Pavey hearing, Anderson ultimately testified that staff told him they could

not help him with medical-related issues, which is not the same as telling him that no



                                             7
administrative remedy exists or misrepresenting facts to thwart his pursuing a remedy,

especially when a medical grievance is in fact referred to medical staff for disposition.

       During the Pavey hearing, the court raised the applicability of the Court of Appeals

for the Seventh Circuit’s then recent exhaustion decision in Weiss v. Barribeau, 853 F.3d

873 (7th Cir. 2017).      In that case, the court concluded that a grievance process is

unavailable in circumstances where “the prisoner can’t obtain or complete the forms

required to invoke them.” Id. at 875. Specifically, in the Weiss scenario, the prisoner

plaintiff alleged that he had been involuntarily transferred from the prison to a mental

health treatment center, where he was forced to take psychotropic medication that caused

him to engage in bizarre behaviors and make bad decisions. Id. at 874.

       Before being transferred, Weiss had tried to file a grievance regarding an alleged

assault by his cellmate that resulted in a broken ankle and was left untreated for several

months.    That first grievance was returned with instructions to resolve his grievance

informally, and failing that to resubmit his grievance within 14 days, which he was unable

to do before his transfer. After his transfer, Weiss submitted a second grievance from the

mental health center, which was rejected as untimely.         The notification of rejection

informed Weiss that he had ten days to appeal. Unfortunately, that notification was

apparently directed to Weiss at the prison, rather than to the mental health center where

Weiss was located, meaning that the defendants could not establish that Weiss actually

received the rejection.   Moreover, during the ten-day appeal period, Weiss was both

heavily medicated and lacked access to grievance forms. Id. at 875.



                                              8
       Based on all of these circumstances, the Seventh Circuit concluded that

administrative remedies were not available to Weiss. Specifically, the court found that

although he tried to follow the policies, Weiss could not “obtain or complete the forms

required to invoke them,” and defendants “failed to explain how he could have pursued his

remedies while suffering a mental breakdown requiring hospitalization.” Id.

       Acknowledging some similarities in the facts in Weiss, defendants argue that the

grievance process was not similarly unavailable to Anderson.         Certainly, Anderson

appeared to have suffered from a chronic mental health condition in January and early

February of 2013, apparently exacerbated by a refusal to continue a prescription. Still, by

all accounts, his circumstances were markedly less severe than Weiss’s. For one, Anderson

was not placed on psychotropic medications or heavily medicated in January of 2013.

That is not to say that Anderson was not dealing with severe issues. To the contrary, the

record suggest that Anderson was suffering from withdrawal, threatening self-harm, and

for a period of time in early February suffering from hallucinations. However, Anderson’s

mental and physical health problems did not prevent his filing other grievances. Nor does

Anderson claim that he lacked the ability to communicate with staff. Indeed, the staff

and crisis intervention worker who visited Anderson noted that he was coherent and able

to communicate his needs, both orally and in writing, something confirmed by Anderson’s

written requests to be seen on January 16 and 31. Importantly, the evidence of record

indicates that unlike Weiss, Anderson not only had access to, but also actively took

advantage of, the grievance process, having filed three grievances in January of 2013. His



                                            9
persistence in resolving that issue demonstrates both that his mental health challenges did

not create a barrier to him pursuing a grievance related to the defendants’ decision to stop

his medications and that the grievance process was readily available to him at the jail in

January and February of 2013. Accordingly, defendants have met their burden of showing

that Anderson’s mental state, alone, did not render administrative remedies unavailable to

him.

       There is also insufficient evidence that the Rock County Jail staff misled Anderson

about the availability of these administrative remedies. In support, defendants cite a

decision from this court. In Jones v. Nelson, No. 15-cv-831-bbc, 2017 WL 3142108 (W.D.

Wis. July 24, 2017), the court rejected plaintiff’s argument that his mental and physical

health problems warranted an exception to the exhaustion requirement. In that case, the

prisoner had submitted a grievance against mental health services, but the grievance was

rejected as untimely.    In responding to defendants’ failure to exhaust argument, the

prisoner argued both that he had mental health problems and needed the help of other

inmates to file grievances, and that a prison official told him “not to worry” about the delay

in filing a grievance. As to the latter, the court found the “vague claim that unknown

prison officials misled plaintiff about his deadline for filing a grievance” fell short of

establishing that anyone interfered with his ability to file a grievance.          Id. at *4.

Furthermore, the court was unpersuaded that his mental health problems made the

grievance system unavailable because the undisputed record established that the plaintiff

had filed numerous other grievances during the relevant time period. Id. at *5.



                                             10
       Even assuming that Jones’s mental health challenges were less severe, Anderson’s

engagement in the grievance process similarly indicates that his mental health problems

did not stand in the way of his crafting and filing grievances related to the conditions of

his confinement. Moreover, like Jones, Anderson has submitted no evidence that anyone

at the jail took action to interfere with his ability to prepare a grievance related to his

medications.     In both circumstances, staff’s comments at most may have created

confusion, but Anderson in particular acknowledges that he may not have even asked staff

about the grievance process.

       Accordingly, without discounting the real problem of an institution discontinuing

or substantially changing prescribed medications for mental illness for those already thrust

into the difficult circumstances of involuntary confinement, the evidence of record

establishes that Anderson’s mental health issues were not so severe that they precluded

him from submitting a grievance about his medications in January and February of 2013.

Furthermore, Anderson has not submitted any evidence that any Rock County Jail staff

told him that he could not use the grievance process to complain about medical treatment.

Since Anderson concedes that he did not follow the grievance procedures as required,

therefore, the court must dismiss this lawsuit without prejudice. 2 See Fluker v. County of



2
  Since Anderson is no longer incarcerated, he may choose to file a new lawsuit against defendants
without having to exhaust his administrative remedies. See Miniz v. Pazera, 2007 WL 4233455,
*4 (N.D. Ind. 2007) (“Even if a prisoner has a case dismissed for failure to exhaust available
administrative remedies, they can refile the exact same complaint once they are released from prison
without having to satisfy the exhaustion requirement.”). Anderson will, however, still be
responsible for paying the filing fee or be subject to screening if he requests to proceed in forma
pauperis.

                                                11
Kankakee, 741 F.3d 787, 791 (7th Cir. 2013) (dismissals for failure to exhaust are always

without prejudice, “even if exhausting administrative remedies will prove to be

impossible”) (citing Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004)).




                                         ORDER

       IT IS ORDERED THAT:

       1. Defendants’ motion for summary judgment for failure to exhaust administrative
          remedies is GRANTED.

       2. This case is DISMISSED without prejudice.

       3. The clerk of court is DIRECTED to enter judgment in defendants’ favor and
          close this matter.

          Dated this 15th day of January, 2019.


                                          BY THE COURT:

                                          /s/

                                          WILLIAM M. CONLEY
                                          District Judge




                                                12
